DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Objections

Claim 9 is objected to because of the following informality:  in claim 9 “physical” should be – physically --.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 11, 20, 21, 26, 28, 29, 33, and 46 are rejected under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

a) claim 2 recites the limitation “wherein the polymeric layer slows a diffusion rate of protons from the reference solution to the redox species, after the redox species has set a pH of the reference solution in the local environment proximal to the calibration electrode.[italicizing by the Examiner]”  

b) claim 4 recites “wherein the polymeric layer is formed of Nafion and/or anionic polyacrylamides and/or salicylic acids.”  The term "salicylic acids" is indefinite in two respects. First, the salicylic acid has a specific formula and is not typically considered a class of compounds.  It is not clear whether Applicant’s use of “salicylic acids” (plural) refers to multiple salicylic molecules (all having the same chemical formula) or different types of salicylic acids (having different chemical formulas).  If the latter, Applicant is request to give examples of such salicylic acids. Second, it is not clear what is the scope of  “wherein the polymeric layer is formed of . . . . salicylic acids.”  Does this mean poly (salicylic acid)?

c) regarding claim 11, the phrase "preferably . . . ." renders the claim indefinite because it is unclear whether this phrase limitation is part of the claimed invention.  See MPEP § 2173.05(d).

d) claim 20 requires “wherein an attribute of the electrochemical response is used to calibrate a reference potential of the reference electrode.[italicizing by the Examiner]” That is, it requires a method to be performed.  However, the 
claim 20 preamble is, “The online calibration system according to claim 1, . . . .”  That is, claim 20 overall is a device claim.  Claim 20 is indefinite because the statutory class of invention of claim 20 is not clear.  If published in a patent the public would not know whether they had to perform this method in order to infringe the online calibration system.  

e) claim 20 requires “wherein an attribute of the electrochemical response is used to calibrate a reference potential of the reference electrode.[italicizing by the Examiner]”  Claim 20 is indefinite because it recites a process without setting forth any of the steps in the process.  See MPEP 2173.05(q).


f) claim 26 requires “wherein the calibration- reference-electrode comprises a reference electrode of the electrochemical sensor.”  However, claim 26 does not positively require an electrochemical sensor – it is only intended to be used with the online calibration system.  See claim 1.  Thus, it is not clear whether claim 26 is actually requiring an electrochemical sensor to part of the claimed online calibration system.


g) claim 28 requires “wherein the electrochemical sensor comprises a reference cell containing the reference solution and the calibration electrode.”  However, claim 28 does not positively require an electrochemical sensor – it is only intended to be used with the online calibration system.  See claim 1.  Thus, it is not clear whether claim 28 is actually requiring an electrochemical sensor to part of the claimed online calibration system.

h) for claim 33 Applicant is requested to clarify the scope of the phrase “a turning point in the oxidation or reduction current”.

i) claim 46 requires that “the wait time is established to allow for protons in the local environment proximal to the calibration electrode to be replenished.”  This limitation is indefinite because (1) there is no step of determining an initial amount of protons in the local environment proximal to the calibration electrode, that is, there is no indication of what the required amount or concentration of protons should be, so the wait time is undefined; (2) there is no step of detecting protons; (2) there is no step of replenishing protons; (3) there is no step as to how the protons are to be replenished, for example, by adding a strong acid to the reference solution or by electrolysis of water in the reference solution, so the possible range for wait time may vary dramatically beyond just the extent to which the protons have been depleted (the travel time from New York City to Washington, D.C. will greatly vary depending on whether one walks, takes a strain for travels on an airplane); and (3) there is no step of determining whether the protons have been replenished.   So the wait time is conceivably extremely broad ranging from perhaps a few seconds to many hours.   



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11307168 in view of Lawrence et al. 
US 2014/0332411 A1 (hereafter “Lawrence”).  Claim 1 of U.S. Patent No. 11307168  meet all of the limitations of claim 1 of the instant application except for (1) “a calibration electrode in a reference solution”, and (2) “a polymeric layer positioned between the redox species and the reference solution.”  As for “a calibration electrode in a reference solution”, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the calibration electrode of claim 1 of U.S. Patent No. 11307168  be in a reference solution because this is just clearly using the calibration as intended:

    PNG
    media_image1.png
    130
    446
    media_image1.png
    Greyscale

(claim 1 of U.S. Patent No. 11307168).
	As for “a polymeric layer positioned between the redox species and the reference solution…”, the Examiner will first note that the claims in U.S. Patent No. 11307168  are silent as to such as polymeric layer, so although not positively recited, it is not excluded either.  Lawrence discloses an electrochemical sensor comprising an electrode (10), a redox species (16) thereon, and a polymeric layer (18)  over the redox species, which will contact the solution that the electrode is placed in.  See in Lawrence the Abstract, Figure 4, and paragraphs [0068] and [0069].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to place a polymeric layer as taught by Lawrence over the redox species of claim 1 of U.S. Patent No. 11307168  and so positioned between the redox species and the reference electrode because this polymeric layer makes a peak of a voltammetric signal at the electrode less anomalous (more distinct) than without the layer.  See in Lawrence paragraph [0073].  Alternatively, Lawrence discloses providing a second polymeric coating over the first polymers coating.  See paragraph [0061].  Now instead construing this second polymeric layer as the claimed polymeric layer it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide  a second polymeric layer as taught by Lawrence in the calibration electrode of claim 1 of U.S. Patent No. 11307168, which as the first polymeric layer will be positioned between the redox species and the reference electrode because 
	 
    PNG
    media_image2.png
    137
    441
    media_image2.png
    Greyscale
 
	      
	

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 1, from which claim 2 depends, has been addressed above.  As a first matter, it is not clear what, if any, patentable weight is to be accorded the additional limitation of this claim as it recites a desired result of using the calibration system – “wherein the polymeric layer slows a diffusion rate of protons from the reference solution to the redox species, after the redox species has set a pH of the reference solution in the local environment proximal to the calibration electrode.[italicizing by the Examiner]”  In any event, claim 1 of U.S. Patent No. 11307168 as modified by Lawrence arguably meets this additional limitation as Lawrence discloses that the polymeric layer is made of a “material  which allows hydrogen atoms to pass through . . . . to the redox active compound…” (Lawrence paragraph [0052]) and Lawrence discloses that functional groups or additives may be provided to the polymeric layer that one of ordinary skill in the art would recognize will affect the diffusion rate of protons from the reference solution to the redux species.  See Lawrence paragraphs [0054] - -0060].  


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 1, from which claim 5 depends, has been addressed above.  Although not explicitly disclosed the additional feature of claim 5 is  over Lawrence as Lawrence discloses that polymeric layer may contain amino or amide, which are typically cationically charged.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 1, from which claim 7 depends, has been addressed above.  For the additional limitation of this claim note that Lawrence discloses that the polymeric layer may be formed of polyvinylalcohol.  See paragraph [0058].    


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 1, from which claim 8 depends, has been addressed above.  For the additional limitation of this claim note that Lawrence discloses that the polymeric layer may be formed of polysulphone.  See paragraph [0061].    

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 1, from which claim 9 depends, has been addressed above.  Claim 4 of U.S. Patent No. 11307168 requires that ”the redox species comprises anthraquinone or a derivative thereof.”  Lawrence discloses that the redox species on the electrode surface may be anthraquinone.  See paragraphs [0046], and [0075].  Lawrence further discloses, “A redox active compound may be deposited on a conductive substrate by evaporation of a solution, or may be immobilised by chemical attachment, in particular by chemical attachment to carbon.”   See Lawrence paragraph [0050].  That is, Lawrence discloses that the redox species may be chemically attached or physically attached ( through evaporation).  So, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the anthraquinone redox species in claim 4 of U.S. Patent No. 11307168 be formed on a calibration electrode surface by chemically or physically imobilising it as taught by Lawrence because this is just use of a known technique to improve a similar device in the same way.


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 9, from which claim 10 depends, has been addressed above.  For the additional limitation of this claim see Lawrence Figure 4 and paragraphs [0069] and [0061].  


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 1, from which claim 11 depends, has been addressed above.  For the additional limitation of claim 11 note that although Lawrence Figure 4 shows the redox species a being the surface on an electrode, Lawrence does disclose that alternatively the redox species the electrode may contain the redox species (see Lawrence paragraph [0051].     

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 1, from which claim 12 depends, has been addressed above.  For the additional limitation see Lawrence Figure 4, which shows the redox species a being the surface on an electrode.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 1, from which claim 13 depends, has been addressed above.  For the additional limitation of claim 13 see Lawrence paragraphs [0059] and [0069].

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 1, from which claim 14 depends, has been addressed above.  For the additional limitation of claim 14 see claim 3 of U.S. Patent No. 11307168.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 1, from which claim 15 depends, has been addressed above.  For the additional limitation of claim 15 see claim 5 of U.S. Patent No. 11307168.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 14, from which claim 16 depends, has been addressed above.  For the additional limitation of claim 16 see claim 4 of U.S. Patent No. 11307168.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 1, from which claim 17 depends, has been addressed above.  For the additional limitation of claim 17 see claim 6 of U.S. Patent No. 11307168.



Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 together of U.S. Patent No. 11307168 in view of Lawrence.  Claim 1, from which claim 18 depends, has been addressed above.  Claim 1 of U.S. Patent No. 11307168 does not disclose a processor as claimed, nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to include such a processor in the online calibration system of claim 1 of U.S. Patent No. 11307168 because claim 17 of U.S. Patent No. 11307168, which is for a method of online calibration compatible with the online calibration system of claim 1 of U.S. Patent No. 11307168, require performing the steps of   
	 
    PNG
    media_image3.png
    129
    408
    media_image3.png
    Greyscale
 


, which is implicit what the claimed processor is configured to perform.  Note that one Note that it would have obvious to one of ordinary skill in the art to consider combining together features from these independent claims in the patent as one claim is a method claim clearly compatible with the other claim, which is a system (device) claim, and the system claim is indicated as being for intended for performing at least the method of the method claim (here online calibration).   
	
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 17 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 18, from which claim 19 depends, has been addressed above.  For the additional limitation of claim 19 see claim 7 of U.S. Patent No. 1130716.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 11307168 in view of Lawrence. Claim 18, from which claim 20 depends, has been addressed above.  For the 
additional limitation of claim 20 see the last paragraph of claim 17 of U.S. Patent No. 11307168.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 11307168 in view of Lawrence. Claim 20, from which claim 21 depends, has been addressed above.  For the 
additional limitation of claim 21 see the last paragraph of claim 18 of U.S. Patent No. 11307168.


Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 1, from which claim 22 depends, has been addressed above.  For the additional limitation of claim 22 see claim 8 of U.S. Patent No. 11307168.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 1, from which claim 23 depends, has been addressed above.  For the additional limitation of claim 23 see claim 9 of U.S. Patent No. 11307168.

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 1, from which claim 24 depends, has been addressed above.  For the additional limitation of claim 17 see claim 10 of U.S. Patent No. 11307168, which implies separate counter and reference electrodes.

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11307168 in view of Lawrence. Claim 24, from which claim 25 depends, has been addressed above.  For the 
additional limitation of claim 25 see claim 11 of U.S. Patent No. 11307168.

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 21 together of U.S. Patent No. 11307168 in view of Lawrence.  Claim 24, from which claim 26 depends, has been addressed above.  Claim 21 meets the additional limitation of claim 26.  It would have obvious to one of ordinary skill in the art to consider combining together features from claims 10 and 21 in the patent as one claim is a method claim clearly compatible with the other claim, which is a system (device) claim, and the system claim is indicated as being intended for performing at least the method of the method claim (here online calibration).   

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 1, from which claim 27 depends, has been addressed above.  For the additional limitation of claim 27 see claim 12 of U.S. Patent No. 11307168.


Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 1, from which claim 28 depends, has been addressed above.  For the additional limitation of claim 28 see claim 13 of U.S. Patent No. 11307168.


Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 1, from which claim 29 depends, has been addressed above.  For the additional limitation of claim 29 see claim 14 of U.S. Patent No. 11307168.


Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 1, from which claim 30 depends, has been addressed above.  For the additional limitation of claim 30 see claim 15 of U.S. Patent No. 11307168.

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11307168 in view of Lawrence.  
Claim 30, from which claim 31 depends, has been addressed above.  For the additional limitation of claim 31 see claim 15 of U.S. Patent No. 11307168.




Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11307168 in view of Lawrence et al. 
US 2014/0332411 A1 (hereafter “Lawrence”).  Claim 17 of U.S. Patent No. 11307168  meet all of the limitations of claim 32 of the instant application except for “a polymeric layer positioned between the redox species and the reference solution.”  
	As for “a polymeric layer positioned between the redox species and the reference solution…”, the Examiner will first note that the claims in U.S. Patent No. 11307168  are silent as to such as polymeric layer, so although not positively recited, it is not excluded either.  Lawrence discloses an electrochemical sensor comprising an electrode (10), a redox species (16) thereon, and a polymeric layer (18)  over the redox species, which will contact the solution that the electrode is placed in.  See in Lawrence the Abstract, Figure 4, and paragraphs [0068] and [0069].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to place a polymeric layer as taught by Lawrence over the redox species of claim 1 of U.S. Patent No. 11307168  and so positioned between the redox species and the reference electrode because this polymeric layer makes a peak of a voltammetric signal at the electrode less anomalous (more distinct) than without the layer.  See in Lawrence paragraph [0073].  Alternatively, Lawrence discloses providing a second polymeric coating over the first polymers coating.  See paragraph [0061].  Now instead construing this second polymeric layer as the claimed polymeric layer it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide  a second polymeric layer as taught by Lawrence in the calibration electrode of claim 1 of U.S. Patent No. 11307168, which as the first polymeric layer will be positioned between the redox species and the reference electrode because 
	 
    PNG
    media_image2.png
    137
    441
    media_image2.png
    Greyscale
 
	      
	

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11307168 in view of Lawrence.  
Claim 32, from which claim 33 depends, has been addressed above.  For the additional limitation of claim 33 see claim 18 of U.S. Patent No. 11307168.

Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11307168 in view of Lawrence.  
Claim 32, from which claim 34 depends, has been addressed above.  For the additional limitation of claim 34 see claim 19 of U.S. Patent No. 11307168.

Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11307168 in view of Lawrence.  
Claim 32, from which claim 35 depends, has been addressed above.  For the additional limitation of claim 35 see claim 20 of U.S. Patent No. 11307168.

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11307168 in view of Lawrence.  
Claim 32, from which claim 36 depends, has been addressed above.  For the additional limitation of claim 36 see claim 21 of U.S. Patent No. 11307168.


Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 13 together of U.S. Patent No. 11307168 in view of Lawrence.  Claim 32, from which claim 37 depends, has been addressed above.  The method claims in U.S. Patent No. 11307168 do not disclose that “the reference solution is contained in a reference cell of the electrochemical sensor.”  However, claim 13 of U.S. Patent No. 11307168 does include the recited limitation of claim 37 of the instant application.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have in the method of claim 17 of U.S. Patent No. 11307168  the reference solution be contained in a reference cell of the electrochemical sensor as taught by claim 13 of the same patent because claim 13  is for an online calibration system that clearly could be used to perform the online calibration method of claim 37. 

Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 11307168 in view of Lawrence.  
Claim 32, from which claim 38 depends, has been addressed above.  For the additional limitation of claim 38 see claim 23 of U.S. Patent No. 11307168.
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 11307168 in view of Lawrence.  
Claim 32, from which claim 39 depends, has been addressed above.  For the additional limitation of claim 39 see claim 22 of U.S. Patent No. 11307168.

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 11307168 in view of Lawrence.  
Claim 32, from which claim 40 depends, has been addressed above.  For the additional limitation of claim 40 see claim 24 of U.S. Patent No. 11307168.

Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 11307168 in view of Lawrence.  
Claim 32, from which claim 41 depends, has been addressed above.  For the additional limitation of claim 41 see claim 25 of U.S. Patent No. 11307168.


 Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11307168 in view of Lawrence, and Rodney Banks US 5,382,331 (hereafter “Banks”) or Leonard et al. WO 2010/111531 A2 (hereafter “Leonard”).  Claim 32, from which claim 42 depends, has been addressed above.  Claim 17 of U.S. Patent No. 11307168 as modified by  Lawrence does not disclose that  “the voltammetric signal is applied multiple times prior to using the calibration potential to calibrate a reference potential of the electrochemical sensor. “
Banks discloses an electrochemical monitoring method for monitoring the concentration of an oxidizing or reducing agent   This method involves applying a voltammetric signal to a measurement electrode multiple times prior to using a potential to measure a concentration of the oxidizing or reducing agent.  See Banks the title, Abstract, Figure 9, claim 2, col. 6:32-37, and col. 7:13-16.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to apply a voltammetric signal to the calibration electrode used in the method of Claim 17 of U.S. Patent No. 11307168 as modified by Lawrence in an analogous manner as taught by Banks, that is, prior to using the calibration potential to calibrate a reference potential of the electrochemical sensor because from Banks it would be expected that this priorly applied voltammetric signal will prevent excessive fouling of the calibration electrode.  
	Alternatively, Leonard discloses a method for performing an electrochemical measurement system comprising a redox active sensitive material on a working electrode, the system being configured to apply a voltammetric signal to the working  electrode multiple times prior to using a potential to measure a concentration of analyte.  See the Leonard title, Abstract, and page 53, lines 3-8.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to apply a voltammetric signal to the calibration electrode used in the method of Claim 17 of U.S. Patent No. 11307168 as modified by Lawrence in an analogous manner as taught by Leonard, that is, prior to using the calibration potential to calibrate a reference potential of the electrochemical sensor because from Leonard it would be expected that this priorly applied voltammetric signal will allow the calibration electrode current to reach steady-state before calibrating the reference electrode.  
	

	
Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11307168 in view of Lawrence and Banks or Leonard.  Claim 42, from which claim 43 depends, has been addressed above.  For the additional limitation of claim 43 note that for modification of the method of claim 17 of U.S. Patent No. 11307168 in view of Lawrence as taught by Banks (see the rejection of claim 42), barring a contrary showing, such as unexpected results, the number of the times the prior voltammetric signal will be applied, such as 5 or 10 or 15 or 20 times, will just depend on the environment in which the calibration electrode and reference electrode are to be used as this environment will determine the how frequently and to what extent the calibration electrode may become fouled.  Alternatively, for modification of the method of claim 17 of U.S. Patent No. 11307168 in view of Lawrence as taught by Leonard (see the rejection of claim 42), barring a contrary showing, such as unexpected results, the number of the times the prior voltammetric signal will be applied, such as 5 or 10 or 15 or 20 times, will just depend number of the times the prior voltammetric signal will be applied, such as 5 or 10 or 15 or 20 times, will just depend on the redox species in the calibration electrode and its inherent ability to stabilize once a voltammetric signal is applied to the calibration electrode.  


Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11307168 in view of Lawrence and Banks or Leonard.  Claim 42, from which claim 44 depends, has been addressed above.  For the additional limitation of claim 44 note that for modification of the method of claim 17 of U.S. Patent No. 11307168 in view of Lawrence as taught by Banks (see the rejection of claim 42), barring a contrary showing, such as unexpected results, the number of the times the prior voltammetric signal will be applied, such as at least 20 times, will just depend on the environment in which the calibration electrode and reference electrode are to be used as this environment will determine the how frequently and to what extent the calibration electrode may become fouled.  Alternatively, for modification of the method of claim 17 of U.S. Patent No. 11307168 in view of Lawrence as taught by Leonard (see the rejection of claim 42), barring a contrary showing, such as unexpected results, the number of the times the prior voltammetric signal will be applied, such as 5 or 10 or 15 or 20 times, rejection of claim 42), barring a contrary showing, such as unexpected results, the number of the times the prior voltammetric signal will be applied, such as 5 or 10 or 15 or 20 times, will just depend on the redox species in the calibration electrode species in the calibration  and its inherent ability to stabilize once a voltammetric signal is applied to the calibration   electrode.


Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 32, from which claim 45 depends, has been addressed above.  For the additional limitation of claim 45 note that although claim 23  of U.S. Patent No. 11307168  does not specifically recite  a wait time is established between the applying of the voltammetric signal and the application of a next voltammetric signal, such as wait time is implied by  its requirement that that “the voltammetric signal is applied periodically to the calibration electrode.”   


Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 45, from which claim 46 depends, has been addressed above.  For the additional limitation of claim 46 note that although claim 23  of U.S. Patent No. 11307168  does not recite a specific wait time or wait time range, as indicated in the reject of claim 46 under 
35 U.S.C. 112(b) above the claimed wait time is conceivably extremely broad.  It is reasonable to expect that for the method of  claim 23 of U.S. Patent No. 11307168 as modified by Lawrence that the wait time would fall within the range of a few seconds to several hours.   


Claims 47 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 11307168 in view of Lawrence.  Claim 45, from which claim 47 depends, has been addressed above.  Barring evidence to the contrary, such as unexpected results, the wait time, such as those claimed, will be determined from a preset acceptable measurement error for the electrochemical sensor and experience as to the drift rate of the reference potential.  Where it is critical that electrochemical sensor be continuously monitoring a certain solution the wait time will be kept as longa possible to so that the measurement made by the electrochemical sensor are interrupted as infrequently as possible without risking too much error in the measurements.    








Other Relevant Prior Art

The Office Action for EP Patent Application 16786743.7 dated September 16, 2021 deems claim 1 of that application to be anticipated by GB 255619 A.  However, this British patent is not available prior art for U.S. application 16/755516 because of the priority claim in the U.S. application.  Moreover, it does not anticipate any of the claims in the U.S. application.  Independent claims 1 and 32 in the U.S. application both require “a polymeric layer positioned between the redox species and the reference solution.”  In contrast, in GB 255619 A the redox species is part of the polymeric layer.  See page 10, line 25 – page 11, line 3.  

The International Search Report for International Application no. PCVT/EP2018/077797, mailed on December 21, 2018, cites US 2014/332411 A1 as an “X” document against claims 1-17, 19, and 27 of that application.  No other “X” documents are cited, nor are any “Y” documents cited.  The corresponding Written Opinion rejects claims 1, 2, 7-9, 12, 14-17, 19, and 27 as begin anticipated by US 2014/332411 A1 (referred to as D1).  D1 is the Lawrence document that has been used above as secondary reference in the double patenting rejections.  D1 however does not discloses a calibration system and more importantly “a calibration electrode in a reference solution” as specified in Independent claims 1 of U.S. application 16/755516 or performing the step of “placing a calibration electrode in a reference solution . . . “ as required by independent claim 32.
Allowable Subject Matter

Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 would be allowable if rewritten to overcome the rejection under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 3 the combination of limitations requires that “the polymeric layer is anionically charged.”  In contrast, although claim 1 of U.S. Patent No. 11307168 as modified by Lawrence discloses that the polymeric layer may incorporate hydroxyl groups, it does not seem intended or even desirable for these hydroxyl groups to be dissociated into anion form.  See Lawrence paragraphs [0054] and [0055].  

b) in claim 4 the combination of limitations requires that “the polymeric layer is formed of Nafion and/or anionic polyacrylamides and/or salicylic acids.”  In contrast, in claim 1 of U.S. Patent No. 11307168 as modified by Lawrence there is no suggestion of having the polymeric layer be formed of any of the listed polymers or compound.  Lawrence discloses that the polymeric layer may for formed of polyvinyl alcohol (paragraph [0058]) or may have hydroxyl, amino, or amido groups (paragraph [0055]).  

c) in claim 6 the combination of limitations requires that “the polymeric layer is formed of polylysine and/or poly omithine and/or polybrene and/or polyethyleneimine and/or cyclodextrin and/or chitosan and/or histone and/or collagen.”  In contrast, in claim 1 of U.S. Patent No. 11307168 as modified by Lawrence there is no suggestion of having the polymeric layer be formed of any of the listed polymers or compound.  Lawrence discloses that the polymeric layer may for formed of polyvinyl alcohol (paragraph [0058]) or may have hydroxyl, amino, or amido groups (paragraph [0055]).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        September 1, 2022